Citation Nr: 0532095	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran served on active duty from November 1961 to March 
1965.

In a July 2001 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  That rating decision constituted superseded a July 
1999 rating decision in which the veteran's claim was denied 
as not well grounded.  The well former well groundedness 
standard [38 U.S.C.A. 
§ 5107(a) (West 1991)] was rendered obsolete by the enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [the VCAA], which called for 
readjudication of certain claims which had been denied as not 
well grounded.  See § 7 of the VCAA.  The veteran indicated 
disagreement with the July 2001 decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in June 2005.

A motion to advance this case on the docket was granted by a 
Deputy Vice Chairman of the Board in November 2005.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

A nexus between the veteran's in-service mental health 
problems and any current psychiatric disorder is not shown by 
competent clinical evidence.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may the veteran's currently diagnosed 
psychosis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder, which he alleges was initially manifested during 
his period of active service.  He notes that, while in 
service, he was hospitalized for treatment of mental health 
problems.  
He contends that he has had psychiatric problems since that 
hospitalization.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the July 
2001 rating action, the statement of the case (SOC) and  
various supplemental statements of the case (SSOCs) issued 
during the course of the development of his appeal of the 
relevant law and regulations pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
April 2001, June 2003, March 2004, September 2004, and 
February 2005.  These letters advised the veteran of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA was responsible for obtaining service medical 
records, other service records, VA medical center records, 
and relevant records from any federal agency, to include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain copies of his private treatment records, 
along with relevant records not held by a federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  He 
was specifically advised by the letter sent to him in 
February 2005 that, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claim was considered by the RO in July 2001, 
subsequent to the issuance, in April 2001, of a VCAA letter.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the RO repeatedly sought 
additional medical records as they were identified by the 
veteran in the course of his appeal.  The evidence includes 
VA medical records, the report of a VA examination, VA and 
private medical statements, service medical records, and 
statements from the veteran's family.  The veteran has not 
identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was also offered the 
opportunity to present testimony at hearings at the RO or 
before a Veterans Law Judge, but declined to do so.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

For certain chronic disorders, including psychoses such as 
schizophrenia, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service disease injury is not enough; 
there must be evidence of a chronic disability resulting from 
that disease or injury. When a chronic disease is shown in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b) (2005).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the veteran's claim.  
The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As noted by the Board above, in order for service connection 
to be granted, three elements must be met:  (1) a current 
disability, (2) in-service incurrence and 
(3) medical nexus.  The Board will address these in turn.

Recent medical records are replete with findings 
demonstrating that a psychiatric disorder, variously 
diagnosed, is currently manifested.  The report of an April 
2005 VA examination indicates diagnostic impressions to 
include delusional disorder, persecutory type.  A June 2005 
statement from a VA physician notes that the veteran's 
current diagnosis was schizophrenia, chronic, paranoid type.  
Hickson element (1), a current disability, is met.

[The Board observes that among the psychiatric diagnoses is 
antisocial personality disorder.  Personality disorders are 
deemed to be congenital or developmental abnormalities and 
are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2004); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  Insofar as the veteran is seeking 
entitlement to service connection for a personality disorder, 
as opposed to a psychosis, his claim is denied on that 
basis.]

Hickson element (2), in-service disease, is also met.  
Service medical records dated in 1963 show that the veteran 
was hospitalized at the Great Lakes Training Medical Center 
for treatment of mental health problems, with an admission 
record indicating an impression of acute depression with 
possible suicidal intent.  A hospitalization summary notes an 
admission diagnosis of anxiety reaction, with admission 
following an argument with his wife, apparently arising from 
marital difficulties.  Mental status examination the morning 
following admission revealed an alert and respectful young 
man showing a mild degree of stress, particularly when 
discussing his marital circumstances.  There were no signs of 
a gross mental disorder.  The hospitalization summary 
indicates a discharge diagnosis of adult situational 
reaction, with a recommendation that the patient be returned 
to duty "as he is fit for same at the present time."    

The Board, however, additionally notes that the veteran's 
service medical records do not contain any finding that a 
psychosis was identified.  The medical evidence first 
indicates the presence of a psychosis, namely paranoid 
schizophrenia, many years subsequent to the veteran's 
separation from service.  Indeed, the initial medical records 
which refer to paranoid schizophrenia date from the late 
1990s, coincident with the veteran's initial claim for VA 
benefits therefor.  The statutory and regulatory presumptions 
that are to be accorded a psychosis that is manifested to a 
compensable degree within one year after service separation 
are therefore not for application in this instance.  See 
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The critical question, accordingly, is whether Hickson 
element (3) is satisfied; that is, it must be ascertained 
whether there is a medical nexus between the veteran's 
current psychiatric disability and the mental problems 
treated during his period of active service.

The veteran has alleged that there is a relationship between 
his in-service mental problems and his current psychiatric 
disorder.  The statements of the veteran, however, are of no 
probative value with regard to the question of nexus, 
inasmuch as it is not shown that he has the requisite medical 
training or expertise that would render him competent to 
proffer opinions on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 [lay persons 
cannot offer opinions requiring medical knowledge].

There is, however, medical evidence which is arguably in the 
veteran's favor.  Such evidence includes the report of a VA 
psychology assessment dated in December 2001 which notes a 
diagnosis of schizophrenia, paranoid type, "with first 
psychotic break probably occurring in 1963."  That finding 
is based in part, according to the examiner, on "[l]ife 
history."  

The contention that there is a nexus between the veteran's 
in-service mental problems and his current disorder is also 
supported by a statement, dated in June 2005, from a VA staff 
psychiatrist.  She noted that the veteran's current 
diagnosis, chronic paranoid schizophrenia, is characterized 
by delusions, hallucinations, and disturbances in social and 
occupational functioning.  She also noted that the onset of 
this illness is generally preceded by a prodromal phase 
manifested by the gradual development of symptoms including 
unusual behaviors, angry outbursts, differences in school or 
work performances, or interpersonal difficulties.  She 
indicated that she had reviewed the veteran's service and VA 
medical records, and she concluded that "the earlier 
diagnoses as least as likely as not describe the prodromal 
phase of the schizophrenic condition as well as various 
manifestations of this condition."

A finding that there is a medical nexus between the veteran's 
service and his current schizophrenia is also set forth in a 
statement from A. M. G., M.D., submitted on the veteran's 
behalf in October 2005.  In her statement, Dr. G. in essence 
reiterated and endorsed the findings of the VA psychiatrist, 
noting that the veteran had displayed psychiatric symptoms 
"since 1963".  

These opinions, in the opinion of the Board, suffer from two 
serious flaws.  
First, contrary to the opinions of the two psychiatrist, the 
symptoms described in the 1963 VA examination reports are not 
congruent with the veteran's current symptoms.  The veteran 
was in fact described in July 1963 as being "alert and 
respectful", with "a mild degree of distress" after an 
argument with his spouse.  "There were no signs of gross 
mental disorder."  The diagnosis was adult situational 
reaction.  The veteran's current symptoms involve, according 
to the report of the April 2005 VA examination, verbose, 
circumstantial, and sometimes perseverative thinking, with 
diagnoses to include delusional disorder, persecutory type; 
and antisocial personality disorder.  Other medical evidence 
of record, some of which will be discussed below, indicates 
that the veteran's current diagnosis, paranoid schizophrenia, 
is marked by bizarre ideas.

The Board further notes, with respect to what occurred in 
1963,  that the veteran was discharged to duty; there were no 
further reports of mental problems; his March 1965 discharge 
examination was pertinently normal; and there is no record of 
treatment for mental health problems for decades thereafter.   
These facts are not mentioned by the two physicians and the 
VA examiner, whose reports tend to mislead a reader into 
thinking that there is an unbroken continuum leading from 
1963 to the veteran's current symptoms.  As is discussed 
immediately below, the medical evidence demonstrates that 
such is not the case.

The veteran's self-report of what occurred in 1963, as cited 
by the medical professionals in December 2001, June 2005, and 
August 2005, is simply not consistent with the facts as they 
are shown by clinical documentation.  In  December 2001, for 
example, the veteran gave a history of auditory and visual 
hallucinations starting in 1963 while he was in the Navy.  No 
such problems are not noted either in the 1963 treatment 
records discussed above, or in any other service medical 
records.  Similar misstatements on the part of the veteran 
appear elsewhere in the record.  In March 1998, he reported 
on VA examination that he had been hospitalized at Great 
Lakes for "a couple of months".  He was, however, 
hospitalized between July 20, 1963 and August 5, 1963, which 
is a period of approximately two weeks.  

In addition, while the veteran and his relatives have 
furnished a history of persistent mental problems since 1963, 
there are no objective medical records of treatment for any 
such problems.

It must also be pointed out that the veteran has on occasion 
made claims that are obviously incredible on their face.  A 
November 1998 VA treatment record shows that he indicated 
that, when he was living in Quebec, Canada, Quebec 
separatists ran a "parallel government" that was "able to 
take thousands of children from their homes and that when he 
tried to intervene he was arrested."  He claims that he was 
ultimately "illegally deported from Quebec" by a "kangaroo 
court."  The treatment record notes that "[t]here are 
stories that the veteran gives, too numerous to mention which 
all have a similar tone."  Medical providers have ascribed 
the veteran's paranoia and grandiosity to his currently 
diagnosed delusional disorder/paranoid schizophrenia.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
veteran's self-reported medical history is completely at odds 
with contemporaneous reports.  The Board finds the veteran's 
statements to be incredible.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  The medical opinions in the veteran's favor all 
rely on his own statements, which the Board finds to be 
lacking in credibility and which are contrary to the 
objective, contemporaneous medical records.  Thus, which not 
disputing that the veteran was hospitalized for psychiatric 
problems in 1963, his service medical records reveal that he 
was in the hospital for a far shorter time than he now claims 
and that the symptoms which he now contends were present were 
not in fact mentioned.  

In short, the findings presented in both of the recent 
medical statements, along with that contained in the December 
2001 VA psychological assessment, to the effect that there is 
a nexus between the veteran's in-service adjustment problem 
and his current psychosis, are premised the veteran's reports 
of his own medical history.  As shown above, the veteran is 
anything but a reliable historian.  He has exaggerated the 
length and nature of his in-service hospitalization, and has 
presented tales of his experiences in Canada that can only be 
described as fantasy.  His medical history, as he has 
presented it, is not believable, and any opinion that is 
dependent on that history is inherently flawed.  The Court 
has repeatedly and forcefully held that the Board is not 
required to accept medical opinions that are based upon the 
claimant's recitation of medical history.  In addition to 
Swann and Reonal, supra, see Owens v. Brown, 7 Vet. App. 429 
(1995) [the Board is not bound to accept physicians' opinions 
based on claimant's recitation of events].  

The Board finds that the December 2001, June 2005, and August 
2005 records are in sharp contrast to the report of the April 
2005 VA examination, which is based on both a review of the 
claims file and a two-hour examination of the veteran.  At 
the conclusion of this extensive and lengthy (nine page) 
report, the examiner concluded that, 

[a]though the veteran alleges that his 
alleged psychosis was related to his 
service-connection, there is no mention 
made in the [1963] medical treatment 
records from the Great Lakes Training 
Medical Center that suggests that he 
demonstrated evidence of psychotic or 
delusional thinking during his admission.  
He was admitted with an anxiety reaction 
and was ultimately diagnosed by the Chief 
of the Neuropsychiatric Service [ ] with 
an adult situational reaction....Review of 
the additional medical file from the 
veteran's treatment at the Great Lakes 
Center revealed no mention made of any 
psychotic thinking, with treatment being 
primarily directed at resolving his 
anxiety reaction and depression.

The veteran's long history of 
interpersonal problems, along with review 
of neuropsychological test results, would 
indicate the presence of an Axis II 
characterological disorder of the 
antisocial type....

In conclusion, this evaluator does not 
see a connection between the veteran's 
military service and his current mental 
disorders, which have been variously 
classified.

This conclusion is obviously based on a careful review of the 
veteran's service medical records, with the critical in-
service documents discussed in detail, and supplemented by a 
lengthy in-person examination of the veteran that encompassed 
a detailed review and analysis of the veteran's medical and 
personal history.  The Board finds that this report is 
persuasive when compared to the statements of the VA 
examiner, the VA staff psychiatrist, and Dr. G.; none of 
these latter statements reference his prior medical records 
(and in particular the 1963 treatment records) in detail, 
while the June 2005 and August 2005 statements are notable 
for not relying on an examination of the veteran.


In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator  . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board finds that the report of the VA examination, 
wherein the veteran was personally interviewed by the 
examining physician and his medical records reviewed and 
analyzed with specificity, is more probative, and thus may be 
accorded more weight by the Board, than the statements 
furnished by the VA and private physicians which do not 
reference the medical records with specificity but which 
rather accept the veteran's own recitation of his medical 
history.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(b), which require continuity of symptomatology, do 
not provide a basis for service connection in this instance.  
There is, in fact, no evidence of continuity, other than the 
veteran's own self-reported history and lay statements from 
family members which aver that a psychiatric disability has 
been manifested since service.  Statements from family 
members are to the effect that, after service, the veteran 
"was not the same person as before," that family members 
were now frightened of him, and that he was "abusive, 
erratic, dishonest, deceitful, and scary in his behavior."  

As has been discussed above, the veteran's self-reported 
history is not credible.  Likewise, the lay statements 
submitted on his behalf are not credible in light of the 
negative medical records for decades after service.  
Moreover, such statements are not competent with regard to 
finding that the behavior of the veteran after service 
reflected the manifestation of a mental disorder in or due to 
service.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In this case, the provisions of 38 C.F.R. § 3.303(b) are 
inapplicable.  There is no showing that there was a chronic 
disease in service, since the veteran was accorded treatment 
on only one occasion, for adjustment disorder in 1963.  
Moreover, there is no objective medical record of continuous 
psychiatric symptomatology after service.  Indeed, the record 
contains no reference to psychiatric disease for decades 
thereafter.  [There is a record of the veteran being 
"belligerent and uncooperative" in connection with a dental 
appointment in March 1969, but no psychiatric referral was  
made at that time.]

In Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus. As discussed above, such medical nexus 
evidence is lacking in this case.

In short, element (3) has not been satisfied and the 
veteran's claim fails on that basis. 

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder.  The benefits sought on appeal are accordingly 
denied. 


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


